DETAILED ACTION
This Office Action is in response to the application 16/439,021 filed on June 12th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/12/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 9 and 15; claims 1, 9 and 15 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “obtain[ing] an original character string,” “travers[ing] the original character string” and “apply[ing] an alteration learning process” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a first Long Short Term Memory (LSTM) network).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining/traversing/applying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Applying an alteration learning process to each hidden state to produce an alteration function for relating partial original character strings to partial altered character strings is conventional, well know routing in view of Berkeeimer memo here. Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-8, 10-14 and 16-20; claims 2-8, 10-14 and 16-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.
Regarding claim 1; claim 1 is directed to a computer program per se because the claimed “computer program product” is not stored on any non-transitory computer-readable storage medium. See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. The claim also recites “one or more computer readable storage mediums;” The specification does not explicitly define as to what type of computer readable medium is claimed. Broadly interpreted, a “one or more computer readable storage mediums” can be any means that include propagate and transmission signals, which are non-eligible subject matter under 35 U.S.C. 101. Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claims be amended to either “A computer program product stored, tangibly embodied in one or more non-transitory computer readable storage mediums” or “A computer program product, tangibly embodied in one or more computer readable device” to make the claim statutory under 35 USC 101; (emphasis added).
Regarding claims 2-8; claims 2-8 depends from claim 1. Therefore, claims 2-8 are rejected under 35 U.S.C. 101 for the same reasons.
Regarding claim 15; claim 15 calls for an apparatus; however, the body of the claim does not positively recite any hardware element. As recited in the body of the claim, the claimed apparatus contains “an obtaining section,” “a traversing section” and “a applying section.” In light of the specification (pars. [0056]-[0058]), the obtaining section, the traversing section and the applying section can be all construed as software per se since they do not embody any hardware. Because the elements of claim 15 is interpreted as merely software and the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.
Regarding claims 16-20; claims 16-20 do not recite any hardware element to resolve the issue in the independent claim 15. Therefore, claims 16-20 are also non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hackman et al. (Hackman), U.S. Patent Number 10,489,792.
Regarding claim 1; Hackman discloses a computer program product (col. 21, line 24; a computer program product.) including one or more computer readable storage mediums (col. 21, lines 24-25; a computer readable medium) collectively storing program instructions that are executable by a computer to cause the computer to perform operations comprising:
obtaining an original character string (col. 18, lines 55-56, fig. 8; a word embedding is obtained for each word of the message entered by the CSR.) and a plurality of altered character strings (col. 18, line 62 – col. 19, line 6; fig. 8; a character feature vector is computed for each word of the message entered by the CSR; a character feature vector for a word may be computed from a representation of each character of the word such as a character embedding or a one-hot vector; the character feature vector may be computed by processing the character representations with a character neural network; a character neural network may include any appropriate neural networks, such one or more of convolutional layer and a highway layer.);
traversing the original character string with a first Long Short Term Memory (LSTM) network (col. 9 line 67 - col. 10, line 1; neural network with long-short term memory.) to generate, for each character of the original character string, a hidden state of a partial original character string up to that character (col. 19, lines 49-57; a modified message is generated using the message encoding vector; the modified message may be generated by sequentially generating the words of the modified message with a decoding neural network; the decoding neural network may be a recurrent neural network that was trained using supervised, semi-supervised or unsupervised.); and
applying, during the traversing, an alteration learning process to each hidden state of a partial original character string to produce an alteration function for relating partial original character strings to partial altered character strings (col. 20, lines 24-30; the generated modified message is provided to a customer, such as by transmitting the message to a device of the customer; the modified message may be the same as the input message; e.g., where the input message was already a suitable message or may be different from the input message.).
Regarding claim 2; Hackman discloses the computer program product of claim 1, further comprising obtaining a new character string; traversing the new character string with the first LSTM network to generate, for each character of the new character string, a hidden state of a partial new character string up to that character; and generating a new altered character string by applying the alteration function to each hidden state of a partial new character string (col. 13, lines 14-30; the words of an input message are processed to generate a message encoding vector and hidden state vectors corresponding to words of the input message; a pointer-generator network is a generalization of the system, a word was selected from a vocabulary of word; a word may be selected from the vocabulary of words of from the input message; the input message may include words that are not in the vocabulary such as an OOV word (e.g., a name of a person, street, or city or less common words, such as technical term); by allowing the generation of a modified message to use words from the original message, a more accurate modified message may be generated.).
Regarding claim 3; Hackman discloses the computer program product of claim 1, wherein the traversing further generates, for each character in the original character string, an output state of that character, and the alteration learning process: selects an action based on each hidden state, and selects an alternate character based on each output state corresponding to a hidden state (col. 14, lines 6-14; final distribution computation component may output a final vocabulary distribution that may have the value of the generation probability; by favoring important words in the input message, these words may have an increased probability of appearing in the modified message; one or more high scoring words in the final vocabulary distribution may then be used by search component in generating a modified message.).
Regarding claim 4; Hackman discloses the computer program product of claim 3, wherein the alteration learning process includes an alternate character learning process that is applied to an output state corresponding to the one or more hidden states to produce an alternate character generating function for relating an original character to an alternate character (col. 14, lines 18-27; any of the models or parameters for implementing generative supervised techniques may be trained using the parallel message pairs; for each parallel message pair, the input to the system may be set to the unsuitable message, the output of the system may be set to the corresponding suitable message, and the parameters may be updated using a training process; for instance, back propagation and stochastic gradient descent may be used to train the parameters of the neural networks.).
Regarding claim 6; Hackman discloses the computer program product of claim 5, wherein a loss from the alteration learning process is applied to the alternate character learning process only in response to selection of an action utilizing the selected alternate character (col. 17, line 49 – col. 18, line 49; the models resulting from optimizing this loss function allow the encoder to process an unsuitable message and generate a corresponding suitable message even though model was not trained with any parallel message pairs; an appropriate training techniques may be used to determine the model parameters from the training data such as performing stochastic gradient descent using the loss function; after training, system may be used to process an unsuitable message to generate a suitable message; an encoding neural network or decoding neural network that has been trained by any of the techniques may be referenced as a trained network.).
Regarding claim 7; Hackman discloses the computer program product of claim 1, wherein the applying the alteration learning process includes obtaining a vector representation of each partial altered character string output from the alteration learning process, and the traversing includes considering, for each character of the original character string, the vector representation of the partial altered character string output in response to application of the alteration learning process to the previous character of the original character string, to generate the hidden state (col. 13, lines 35-56; generation probability computation component may compute a generation probability value that indicates whether a word from the vocabulary or a word of the input message is to be favored in selecting the next word; for instance, where the generation probability is high, a word from the vocabulary may be favored, and where the generation probability is low, a word from the input message may be favored.).
Regarding claim 8; Hackman discloses the computer program product of claim 7, wherein obtaining the vector representation of each partial altered character string includes applying each partial altered character string to a second LSTM network (col. 7, lines 41-49; convolutional layer component may receive a representation of characters of the word, such as character embedding, and process them to generate a feature vector that represents the sequence of characters; the feature vector may capture information about relationships between adjacent characters or characters that are close to each other as determined by a filter of the convolutional layer; convolutional layer component may implement any appropriate convolutional neural network.).
Regarding claim 9; Claims 9 is directed to a computer-implemented method which has similar scope as claim 1. Therefore, claim 9 remains un-patentable for the same reasons.
Regarding claim 10-12 and 14; Claims 10-12 and 14 are directed to the computer-implemented method of claim 9 which has similar scope as claims 2-4 and 6-8. Therefore, claims 10-12 and 14 remain un-patentable for the same reasons.
Regarding claim 15; Claim 15 is directed to an apparatus which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Regarding claims 16-18 and 20; Claims 16-18 and 20 are directed to the apparatus of claim 15 which has similar scope as claims 2-4 and 6-8. Therefore, claims 16-18 and 20 remain un-patentable for the same reasons.

Allowable Subject Matter
Claims 5, 13 or 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436